—Appeal from a *812judgment of the County Court of Albany County (Keegan, J.), rendered September 1, 1992, upon a verdict convicting defendant of two counts of the crime of criminal sale of a controlled substance in the third degree.
Defendant’s principal argument on this appeal is that the jury’s finding of guilt was against the weight of the evidence. The basis for this argument, however, revolves primarily around questions of credibility which were for the jury to determine. Defendant has also failed to demonstrate a deprivation of his right to effective assistance of counsel.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.